Title: From Benjamin Franklin to [American Merchants in France], [after 15 February 1783]
From: Franklin, Benjamin
To: American Merchants in France


[after February 15, 1783]
By the 22d Article of the Preliminaries of Peace between the Kings of France & Great Britain, signed the 20th of January 1783. it is agreed that all Vessels should be restored that might be taken In the Channel & North Seas 12 Days after the Ratification of the Articles.
Thence as far as the Canaries, whether in the Ocean or Mediterranean, after one Month.
Thence to the Equinoctial after two Months.
Thence in all other Parts of the World after five Months.—
And the Words as far as the Canaries, are understood to mean the Latitude of the Canaries, which appears also by adding the Mediterranean to the Ocean.
B Franklin
